


Exhibit 10.24
COMPUTER SCIENCES CORPORATION


2011 OMNIBUS INCENTIVE PLAN


SERVICE BASED INDUCEMENT RESTRICTED STOCK UNIT


AWARD AGREEMENT


1.
Grant of Award.

This Agreement (“Agreement”) is made and entered into as of June 15, 2012 (the
“Grant Date”) by and between Computer Sciences Corporation, a Nevada corporation
(the “Company”), and Paul N. Saleh, a full-time employee of the Company and/or
one or more of its subsidiaries (the “Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Computer Sciences
Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except
as defined in Appendix A, capitalized terms shall have the same meanings
ascribed to them under the Plan.
This Award is subject to the data privacy provisions set forth in Appendix B.
Award Granted: 35,000 Restricted Stock Units (the “RSU Shares”)
2.
Normal Settlement of RSUs.

(a)The Restricted Stock Units (“RSU”) shall be settled by the Company delivering
to the Employee (or after the Employee's death, the beneficiary designated by
the Employee for such purpose), on the Scheduled Settlement Date, the RSU
Shares, together with Dividend Equivalents.
(b)Except as otherwise provided in this Agreement, the RSU shall vest and be
settled on the Scheduled Settlement Date.
3.
Effect of Termination of Employment; Change in Control; Recoupment and
Forfeiture.

(a)Other than for Cause, death or Disability. If, prior to the vesting and
settlement of the RSUs in full, the Employee's status as an employee of the
Company or any of its subsidiaries is terminated by the Company without Cause,
then, as soon as practicable after the Employee's status as an employee of the
Company or its subsidiaries is terminated (the “Employment Termination Date”),
the Company shall settle the RSU in full.
(b)Leave of Absence. If, prior to the settlement of the RSU in full, the
Employee takes a leave of absence (including a military leave of absence), the
Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:
(i)while on leave of absence the Employee shall be treated as if he were an
active employee;
(ii)if the Employee's leave of absence is terminated before the Scheduled
Settlement Date and the Employee does not return to active employment, the date
of the end of the leave of absence shall be treated as the date on which the
Employee has a termination of employment;
(iii)if the Employee's leave of absence is terminated before the Scheduled
Settlement Date and the Employee returns to active employment, he shall be
treated as if active employment had continued uninterrupted during the leave of
absence; and




--------------------------------------------------------------------------------




(iv)if the Employee's leave of absence continues to the Scheduled Settlement
Date, the RSU shall be settled on such date.
(c)Death or Disability.
(i)Notwithstanding anything to the contrary in this Agreement, if, prior to the
settlement in full of the RSU, the Employee's status as an employee of the
Company or any of its subsidiaries is terminated by reason of death of the
Employee, then, one calendar month after such death, the Company shall complete
the settlement in full of the RSU.
(ii)If, prior to the settlement in full of the RSU, the Employee's status as an
employee of the Company or any of its subsidiaries is terminated by reason of
the Disability of the Employee, then, one calendar month after the Employment
Termination Date, the Company shall complete the settlement in full of the RSU.
(iii)If settlement is by reason of termination due to death, settlement shall be
to the beneficiary designated by the Employee for such purpose.
(d)Cancellation of RSU upon Other Termination of Employment. If, prior to the
settlement in full of the RSU, the Employee's status as an employee of the
Company or any of its subsidiaries is voluntarily or involuntarily terminated
other than pursuant to Section 3(a) or (c) hereof, then the RSU and all related
Dividend Equivalents shall automatically be cancelled as of the close of
business on the Employment Termination Date.
(e)Change in Control. Upon a Change in Control, the RSU shall be settled in
full.
(f)Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 3 is subject to the forfeiture provisions of this
Section 3. Settlement of all or a portion of the Award is subject to recoupment
by the Company pursuant to Section 5.
4.
Withholding and Taxes.

(a)If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSU pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
the Withholding Date, the minimum aggregate amount that the Company and the
Employer are so obligated to withhold, as such amount shall be determined by the
Company (the “Minimum Withholding Liability”), which payment shall be made by
the automatic cancellation by the Company of a portion of the RSU Shares;
provided that the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock (such shares to be valued on the basis of the
aggregate Fair Market Value thereof on the Withholding Date, plus the value of
the Dividend Equivalents associated with such shares on the Withholding Date);
and provided further that the RSU Shares to be cancelled shall be those that
would otherwise have been delivered to the Employee the soonest upon settlement
of the RSU; and provided further, however, that the Employee may, on or before
the Withholding Date, irrevocably elect to instead pay to the Company, by check
or wire transfer delivered or made within one business day after the Withholding
Date, an amount equal to or greater than the Minimum Withholding Liability.
(b)The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to Taxes.
5.
Recoupment and Forfeiture.

(a)Refund of Stock Value; Forfeiture of RSUs.
(i)Refund of Stock Value. If the Employee breaches any of the covenants set
forth in Section 5(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSU was settled within the one year
period prior to the occurrence of such event, the Employee shall immediately
deliver to the Company an amount in cash equal to the (i) aggregate Fair Market
Value, determined as of such Settlement Date, of all RSU Shares which were
delivered to the Employee or cancelled in payment of Taxes on such




--------------------------------------------------------------------------------




Settlement Date and (ii) Dividend Equivalents paid to the Employee in respect of
the RSU Shares.
(ii)Forfeiture of RSUs. If the Employee breaches any of the covenants set forth
in Section 5(b)(i), (ii) or (iii) hereof prior to the Settlement Date for the
RSU, the RSU shall be terminated and forfeited.
(b)Triggering Events. The events referred to in Sections 3(f) and 5(a) hereof
are as follows:
(i)Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee's employment
at the Company for the benefit of the Company) during the period of including
during his/her employment with the Company or at any time thereafter. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information.
(ii)Non-Solicitation of the Company's Employees, Clients, and Prospective
Clients. During the time of the Employee's employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company's General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:
(A)hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
(B)solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
(iii)Non-Competition. During the time of the Employee's employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company's General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.
(c)Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 5(a) hereof in the
event that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his or her obligations under Section
5(a) hereof in the event that the Committee (if the Employee is an executive
officer of the Company) or the Company's Chief Executive Officer (if the
Employee is not an executive officer of the Company) shall determine, in their
respective sole discretion, that such release is in the best interests of the
Company.
(d)Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 5 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 5(b) hereof.
(e)Reasonableness. The Employee agrees that the terms and conditions set forth
in this




--------------------------------------------------------------------------------




Section 5 are fair and reasonable and are reasonably required for the protection
of the interests of the Company. If, however, in any judicial proceeding any
provision of this Section 5 is found to be so broad as to be unenforceable, the
Employee and the Company agree that such provision shall be interpreted to be
only so broad as to be enforceable.
(f)Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as may be provided
in any clawback policy that is adopted by the Company.
6.
Registration of Units.

The Employee's right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
7.
Certain Corporate Transactions.

In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
8.
Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
9.
Assignment of Award.

Except as otherwise permitted by the Committee, the Employee's rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee's rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
10.
Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042; or
(b)by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
11.
Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this




--------------------------------------------------------------------------------




Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 11 have been complied
with.
12.
Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
13.
Plan.

The RSU is granted pursuant to the Plan, as in effect on the Grant Date, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no such amendment shall deprive the
Employee, without his or her consent, of the RSU or of any of the Employee's
rights under this Agreement. The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee. Until the RSU is settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
14.
No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable law provides otherwise or unless the Employee and the Employer
are parties to a written employment agreement that expressly provides otherwise.
15.
Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:
(a)the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSU by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;
(c)all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;
(d)the Employee is voluntarily participating in the Plan; and
(e)the future value of the RSU is unknown and cannot be predicted with
certainty.
16.
Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties




--------------------------------------------------------------------------------




hereto hereby consent to the jurisdiction of such courts. If the Employee has
received this or any other document related to the Plan translated into a
language other than English, and the translated version is different than the
English version, the English version will control.
17.
Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.
18.
Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes. In particular:
(a)if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee's “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee's separation from service, (ii) the date of the Employee's death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
(b)if all or any part of such RSU Share has been converted into cash pursuant to
Section 7 hereof, then:
(i)upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the “Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index” (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Settlement Delay Period commences,
compounded annually; and
(ii)the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b). Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee. The trust shall provide for distribution of amounts to the Employee in
order to pay taxes, if any, that become due on the amounts as to which payment
is being delayed during the Settlement Delay Period pursuant to this Section 18,
but only to the extent permissible under




--------------------------------------------------------------------------------




Section 409A of the U.S. Internal Revenue Code without the imposition of 409A
Taxes. The establishment and funding of such trust shall not affect the
obligation of the Company to pay the Delayed Cash Payment pursuant to this
Section 18.
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.
COMPUTER SCIENCES CORPORATION


By ______________________________
William L. Deckelman, Jr.
Vice President and General Counsel








EMPLOYEE
___________________________________________
Paul N. Saleh


The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.

___________________________________________




Appendix A
19.
Definitions.

For purposes of this Agreement:
(a)“Applicable Restrictive Period” shall mean, with respect to each Settlement
Date, the period set forth in Section 5(b)(i), (ii) or (iii) hereof,
respectively.
(b)“Cause” shall have the meaning given such term in the Computer Sciences
Corporation Severance Plan for Senior Management and Key Employees, as Amended
and Restated Effective October 28, 2007.
(c)“Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) and (ii) the date of the termination of the Employee's
employment with the Company for any reason.
(d)“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company's business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company's
capabilities include, but are not limited to, system design and integration,
information technology and business process




--------------------------------------------------------------------------------




outsourcing, applications software development, Web and application hosting,
mission support and management consulting; and that the Company actively
solicits business and services clients located throughout the United States and
the world. A non-exhaustive list of the Company's Competitors includes
Accenture, Xerox/ACS, HP/EDS, General Dynamics, IBM, L-3 Communications,
Lockheed Martin, Northrop Grumman, Dell/Perot Systems, SAIC, Oracle/Sun
Microsystems, Unisys Corporation, Infosys, WiPro, Tata, Cognizant, or any
subsidiary or affiliate thereof.
(e)“Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company's business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not. Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
(f)“Employer” shall mean the Employee's employer.
(g)“Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee's employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee's
relationship with or employment by the Company.
(h)“Scheduled Settlement Date” shall mean the third anniversary of the Grant
Date or as soon as practicable thereafter, but in no event later than March 15
of the calendar year following the calendar year that includes the third
anniversary of the Grant Date.
(i)“Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was cancelled in payment of Taxes (as herein
defined).
(j)“RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSU.
Appendix B
20.
Data Privacy.

(a)In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:
(i)collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or




--------------------------------------------------------------------------------




sold to the Employee by the Company (collectively, the “Data”);
(ii)transfer the Data, in electronic or other form, to employees of the Company
and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee's country or in other
countries that may have different data privacy laws and protections than the
Employee's country;
(iii)transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSU; and
(iv)retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.
(b)The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee's
participation in the Plan.
(c)The Employee understands that by contacting his or her local human resources
representative, the Employee may:
(i)view the Data;
(ii)correct any inaccurate information included within the Data;
(iii)request additional information regarding the storage and processing of the
Data
(iv)request a list with the names and addresses of any potential recipients of
the Data; and
(v)under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.




